Exhibit 99.1 SCBT Financial Corporation Sandler O’Neill’s 2007 Financial Services Conference November 13, 2007 2 Forward-Looking Statements: Statements contained in this presentation, which are not historical facts, are forward-looking statements.In addition, SCBT Financial Corporation (SCBT) through its senior management or directors may from time to time make forward-looking public statements concerning matters herein. Such forward-looking statements are necessary estimates reflecting the best judgement of SCBT’s senior management or directors based upon current information and involve a number of risks and uncertainties.Certain factors which could affect the accuracy of such forward-looking statements are identified in the public filings made by SCBT with the Securities and Exchange Commission, and forward-looking statements contained in this presentation or in other public statements of SCBT or its senior management or directors should be considered in light of those factors.There can be no assurance that such factors or other factors will not affect the accuracy of such forward-looking statements. 3 Experienced Management Team Years of Current Name Experience Position Robert R. Hill, Jr. 12/18 CEO John C. Pollok 12/18 COO & CFO Joe E. Burns 7/30 CCO Richard C. Mathis 7/24 CRO John F. Windley 5/31 President SCBT Thomas S. Camp 9/32 President SCBT Piedmont 4 $2.48 billion bank founded in 1934 45 financial centers in SC; 5 offices in NC 16 S.C. Counties; 1 NC County Opened 15 new offices in the last 5 years Includes the impact of TSB Financial Corporation during the fourth quarter of 2007 ($210.0 million in assets) SCBT Financial Corporation Profile 5 SCBT Financial Corporation Profile Third largest independent commercial bank headquartered in South Carolina Eighth largest commercial bank in South Carolina1 Operates in 5 of the top 50 income and population growth MSA’s in the southeastern United States.2 Mission: To be the Carolina’s premier community bank and a top-performing bank in the southeast. 1 Source: FDIC Website as of June 30, 2ource: SNL Financial; Sandler, O’Neill & Partners, L.P. 6 At A Glance Closing Price as of 11-8-2007 $31.36 9-30-07 Earnings per share $ 0.61 Book Value (9-30-2007) $19.07 Price / Earnings (TTM) 13.7x Market Capitalization at 11-8-2007 ~$289MM Listed on the NASDAQ Global Select Market 7 What Makes Us Successful? Customers Employees Community Involvement Management/Board Business Model 8 Business Model Community Banking Local Decisions Centralized Processes Experienced Relationship Managers & Employees “South Carolina’s Bank” 9 YTD 2007 Accomplishments Diluted EPS of $1.78 – Up 9.0% YOY Margin expansion – during the past two quarters Opened banking locations in Myrtle Beach, Charleston and Lexington markets Non-interest income – up 16.6% YOY Deposit campaign – raised $60 million in low cost funding New accounts – 13,500 in 2007, more than 2006 10 Deposit Market Share Deposits Market Rank Institution ($000) Share Branches 1 Wachovia (NC) $11,617,048 18.13 % ank of America (NC) 7,169,929 11.19 122 3 BB&T (NC) 7,011,559 10.94 outh Financial Group (SC) 5,370,231 8.38 79 5 First Citizens Bancorp (SC) 4,768,136 7.44 ynovus Financial (GA) 3,818,259 5.96 45 7 Suntrust Bank (GA) 1,852,012 2.89 67 8 SCBT Financial Corp. (SC) 1,784,047 2.78 45 9 Palmetto Bancshares, Inc. (SC) 1,030,575 1.61 36 10 Regions Financial Corp (AL) 884,821 1.38 37 Source: FDIC Summary of Deposits as of 6/30/2007. 11 Selected MSA Statistics SCBT Financial Center Locations Sources: SunTrust Robinson Humphrey, Inc.; Keefe, Bruyette & Woods; Federal Deposit Insurance Corporation Charlotte, NC Savannah, GA Augusta, GA Wilmington, NC 12 Demographics – Population & Income : Projected Change in Population 2006-2011 (%) Projected Median Household Income 2011 ($) Source: SNL Financial & Keefe Bruyette & Woods Population and median household income are deposit weighted 10 7.5 5 2.5 0 9 6.7 $60,000, $50,000 40,000 30,000 20,000 10,000 $0 55,026 $60,outheast United States 13 Projected Population Growth 2006-2011 Less than 0% 0% - 5% 5% - 10% Greater than 10% SCBT Financial Center Locations Source: Keefe, Bruyette & Woods National Average: 6.7% 14 SCBT Financial Corporation The Scottish Bank Building The Carolinas' Premier Community Bank Transaction Overview August 30, 2007 15 Transaction Overview – Summary Terms Consideration Mix: 939,372 shares of SCBT common stock issued Fixed exchange ratio: 0.993x $9.4 million in aggregate cash consideration (includes cash-out value of options) Approximately 85% stock / 15% cash (1) Based on consideration mix and SCBT’s 10-day average closing stock price of $36.25 as of August 29, 2007. Transaction Structure: Merger of TSB Financial Corporation into SCBTFinancial Corporation The Scottish Bank to operate as a bank subsidiary Transaction Value: $35.74 blended price per share (1) $43.4 million in the aggregate Due Diligence: Completed Anticipated Closing: Q4’ 2007 Other Terms: Subject to TSB shareholder approval as well ascustomary regulatory approvals 16 Enhances Overall Banking Franchise urther positions SCBT in high-growth, demographically-attractive markets (1) Based on FDIC deposit data. 2006 data is pro forma for the acquisition of TSB Financial Corporation.Dollar amounts in thousands.(2) SCBT Financial Corporation moved from it’s former headquarters in 2002 to its new location in Columbia, South Carolina. (3) Consists of Lexington and Richland Counties.(4) Consists of Beaufort, Berkeley, Charleston, Colleton, Dorchester, Georgetown, Horry and Jasper Counties. (5) Consists ofLancaster, Mecklenburg and York Counties. 2006 data is pro forma for the acquisition of TSB Financial Corporation. (6) Consists of Greenville County. DataSource: SNL Financial Deposit Markets:2001 Deposit Markets:2006 Enhances Overall Banking Franchise: Transaction Overview – Strategic Rationale Former Corporate Headquarters Orangeburg County, South Carolina, Current Corporate Headquarters Columbia, South Carolina High
